Citation Nr: 9933526	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the mid-third of the left radius, currently rated 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.

The appeal arises from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in pertinent part finding that 
an increase above the 10 percent rating then assigned for 
residuals of a fracture of the mid-third of the left radius 
was not warranted. 

In the course of appeal, the veteran testified at a hearing 
before the undersigned Board member at the RO in September 
1999.  


REMAND

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) in 
that his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  This finding is based on the appellant's 
evidentiary assertion that his service-connected disability 
has increased in severity.  Proscelle v. Derwinski, 1 
Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 19 (1993).  
Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that all available evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

The veteran has contended that his residuals of a fracture of 
the mid-third of the left radius include limitation of motion 
of the elbow and limitation of motion of the wrist, and pain 
affecting use of the left forearm and hand, with associated 
disabling weakness and fatigability.  

Service medical records reveal that the veteran had a green 
stick fracture at the mid third of the left radius in July 
1946.  In the veteran's June 1947 service separation 
examination it was noted that the veteran's radius was 
fractured in July 1946 with casting immobilization for a 
period of 10 weeks.  In the separation examination it was 
further noted that the veteran did not have full extension of 
the arm.  There was full flexion, supination, and pronation, 
but extension was limited to 160 degrees, with 115 degrees of 
arm motion.  It appears to the Board that these ranges of 
motion refer to the elbow joint.

The veteran submitted a claim for VA benefits in June 1947, 
in which he reported fracture of the left arm incurred in a 
fall in July 1946.  The veteran reported loss of full 
extension of the arm and pain upon lifting.

A private medical record from Wilmington Orthopedic Group in 
September 1985 notes the veteran's reports of difficulty with 
the left elbow since fracture of the left radius in service 
with reported shortening of the radius.  The examiner found 
limited forearm motion with pronation of 45 degrees and 
supination of 70 degrees, and a flexion contracture of 15 
degrees with further flexion of 115 degrees.  There was some 
crepitus on elbow motion.  X-rays showed defuse degenerative 
change in the elbow, primarily on the ulnar side, with 
osteophytes and an apparent avulsion fracture of the medial 
epicondyle.  X-rays also showed bowing of the radius.  

The veteran was afforded VA general, orthopedic, and 
neurologic examinations in December 1997.  However, the 
examiners failed to assess whether there was any correlation 
between the veteran's service-connected residuals of a 
fracture of the mid-third of the left radius, and limitation 
of motion of the elbow or wrist and any arthritis of the 
elbow or wrist.  Full range of motion findings were also not 
reported for the elbow or wrist.  Upon neurologic examination 
it was noted that the veteran had mild bilateral rest tremor 
as well as slowed gait which were attributed to probable 
early Parkinson's disease, but no correlation was made 
between hand use impairment and Parkinson's disease - as 
distinguished from other causes including residuals of a 
fracture of the mid-third of the left radius.  

Upon remand examination the veteran's left forearm, the 
examiner should assess any functional loss due to weakened 
movement, excess fatigability, incoordination, or pain on 
use.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  Adequate 
medical findings speaking to these DeLuca requirements were 
not made upon the December 1997 VA examinations.  

Where the medical record is insufficient and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet.App.  127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991).  In light of the above-noted deficiencies in the VA 
examinations in December 1997, the Board finds that further 
examination is required.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of the veteran's residuals of a 
fracture of the mid-third of the left 
radius. The claims folder and this remand 
must be reviewed by the examiner prior to 
examination, and the examiner must note 
upon the examination report that the 
claims file has been reviewed.  The 
examiner should first provide a medical 
opinion as to whether it is at least as 
likely as not that any disorders of the 
wrist or elbow, including any identified 
arthritis or bursitis, is attributed to 
the veteran's residuals of a fracture of 
the mid-third of the left radius.  Other 
potential causes should be considered, 
including old fracture of the humerus at 
the medial epicondyle, as noted on VA and 
private X-rays.  If the examiner answers 
in the affirmative for either the wrist 
or the elbow, the examiner should 
evaluate the nature and extent of 
disability of that (elbow and/or wrist) 
for which a positive correlation has been 
found.  In such a case of positive 
correlation to the left radial fracture, 
the examiner should specify the range of 
motion of each joint in degrees:  for the 
elbow, range of motion must be specified 
for flexion, extension, pronation, and 
supination; for the wrist, range of 
motion must be specified for 
dorsiflexion, palmar flexion, ulnar 
deviation, and radial deviation.  Also if 
such a correlation is found for the wrist 
or elbow, the examiner should comment on 
the effects of the disorder upon the 
veteran's ordinary activity and how the 
pain impairs him functionally, 
particularly in the work- place, 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999), as applicable.  Any current 
symptomatology due to residuals of a 
fracture of the mid-third of the left 
radius should be differentiated from 
effects of diagnosed probable Parkinson's 
disease (as noted within the medical 
record).

2.  The RO should thereafter readjudicate 
the veteran's claim of entitlement to an 
increased rating above the 10 percent 
assigned for residuals of a fracture of 
the mid-third of the left radius.  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


